UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ramius Strategic Volatility Fund (Class A: RVOAX) (Class I: RVOIX) ANNUAL REPORT December 31, 2013 Ramius Strategic Volatility Fund A series of the Investment Managers Series Trust Table of Contents Letter to Shareholders. 1 Fund Performance 5 Consolidated Schedule of Investments 6 Consolidated Statement of Assets and Liabilities 9 Consolidated Statement of Operations 10 Consolidated Statements of Changes in Net Assets 11 Consolidated Financial Highlights 12 Consolidated Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 24 Supplemental Information 25 Expense Example 27 This report is submitted for the general information of the shareholders of the Ramius Strategic Volatility Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund’s risks, objectives, fees and expenses, experience of its management and other information. www.ramiusmutualfunds.com Dear Fellow Shareholder: We are pleased to provide our second annual letter for the Ramius Strategic Volatility Fund (the “Fund”) including an overview of the market environment and commentary on Fund performance. We appreciate your continued support. Overview of Market Environment: January 1, 2013 – December 31, 2013 Global markets generally experienced a strong first quarter of 2013, as most major indices ended the quarter in positive territory. U.S. economic activity remained in a gradual rate of growth, as supported by positive housing, consumer confidence and consumption data. With respect to housing, increased household formation, improved affordability and improvement in labor conditions enhanced the demand side of the market and resulted in price increases and increased planning permission. In addition, the U.S. consumer grew in confidence as reports reflected higher absolute levels of consumer confidence that hadn’t been reached since June 2007. In addition, consumption data was positive as the U.S. consumer balance sheet improved due in part to debt pay down, house price appreciation and equity market performance. The second quarter started with the now traditional ‘soft patch’ emerging in terms of economic activity data points. In the U.S., this seasonality had resulted in higher inventory build, which supported growth during late 2012, but caused a short term drag as highlighted in April’s release of softer data. Key drivers of U.S. growth remained stronger than in recent years, including an improved housing market and the multiplier effect it had on consumption, lower commodity prices which benefit consumers’ disposable income, improved consumer balance sheets, which suggest the potential for consumer balance sheet expansion, and lastly the increase of corporate capital expenditures as it contributes to GDP. In Europe, the same headwinds remained: indebtedness, inflexible and unproductive labor, and a lack of private market credit for consumers and small/mid-size businesses alike. A combination of the purchasing manager’s index (“PMI”) and confidence surveys over the second quarter pointed to ongoing malaise on the continent with weakness spreading into core countries such as France, Netherlands and Germany. Germany faced new pressures of a weak Yen as a number of key industries - namely autos and capital equipment - competed directly with Japan. On the positive side, there seemed to be increased acceptance that austerity measures can be relaxed across the region. For the first time in approximately four years, we think investors began evaluating assets based on the potential for a real rate of return rather than for purposes of preserving capital. We think this created significant fund flow toward yielding assets such as equity and credit and away from cash and other protective assets like gold. 1 During the third quarter, economic activity remained more stable than we expected. In the U.S., the elements of economic recovery remained in place, i.e. consumption, capex and housing. However the linkage of interest rates to these drivers was the focal point, given the back up in interest rates, both in the magnitude and the pace in which it took place. We think increasing data points out of the U.S. economy led to an acceleration of economic growth, led by manufacturing as highlighted by the trajectory of the ISM Manufacturing Index. The effect on consumption was important, as job growth and consumer sentiment were important factors that we believe pushed consumers out of their prolonged state of personal balance sheet deleveraging. The U.S. budget deficit to GDP ratio improved from 10% to 4% due in part to the recovery in the economy and the cut back in public spending. We think the public sector contribution to the economy should be a positive influence next year as the sequestration effects potentially wear off and certain measures are possibly reversed. However this driver of growth is also at the epicenter of a highly partisan and hostile political environment.We believe that uncertainty will prevail through the first quarter of 2014 as government spending and debt ceiling deadlines approach. We believe asset markets face a year where the spillover effects of the massive reflationary policies that have taken place since 2008 will become more pronounced. We believe the economic environment may improve as both policy makers and market forces adjust to this. We believe it is also uncontroversial to suggest that we are closer to the climax and completion of many of these policies, again supporting the notion that we now enter a period where spillover effects across various assets become pronounced. We think the potential scenarios within this spillover theme include the following: Asset Bubbles This scenario is more drawn out from a reluctance of policy makers to draw back stimulus measures, while at the same time improving economic activity and prevailing interest rates, and liquidity force investor behavior to push the risk and return associated with certain assets to increasing levels of richness. These include corporate credit, real estate, and dividend yielding stocks. Inflation We think the investment community is still torn between concerns over disinflation and inflation. The outcome of people’s expectations of higher prices may become clearer in 2014. Inflation is a lagging indicator and inflationary risks are expected to be benign so long as inflation expectations continue to be low. However, massive asset reflation and improved labor markets are likely to result in increased demands by labor, with the first of these being the debate over changes to the minimum wage in the U.S. We think a change in inflation expectations will be an important driver for the bond market especially beyond the points of Central Bank forward guidance. Emerging Market Differentiation Even with an improvement in the health of the global economy, we think many emerging markets face difficult times ahead. This belief is predicated on the fact that these markets have been distorted by global monetary policy, which we think has driven massive portfolio flows to small markets. We think this has resulted in lax fiscal policies relating to entitlements, structural reform and current account deficits, which remain unresolved and exposed going forward. 2 We think the threat of higher real interest rates in the U.S. in 2013 not only served as reminder as to the narrowness of liquidity surrounding certain emerging markets but also that fundamentals have simply been overlooked for years in a number of countries. These fundamentals are now an important consideration for a new, more discerning investor. This means that certain countries may potentially face a period of weakening currencies, higher rates, deteriorating credit conditions, higher inflation and slower growth. Discussion of Fund Performance The Fund and benchmark generated negative performance for the year.It was a difficult environment for long volatility strategies due to the overall decline of volatility.Overall volatility declined as volatility (as measured by the SPX VIX Index) dropped by 24% for the year from 18 to 14 (-30% in Q1, +33% in Q2, -2% in Q3 and -17% in Q4). The largest detractors of the Fund over the year were: · SGI VI BETA 2 Index as the strategy is long VIX futures that has the lowest carry cost; however as the term structure experienced a secular downward movement, even the least “expensive” position was hurt · SGI Vinci Excess Return Indexas the strategy is long the mid-term futures and short the short term futures; so as the volatility term structure moved down in a parallel manner, the short exposure did not capture extra roll yield and was not able to offset the losses in the long leg of the trade.The strategy is net long on a dollar basis, so essentially the parallel shift down cost the Fund. · Credit Suisse Defensive Volatility Index is an inherently long biased volatility strategy that was negatively impacted as volatility trended lower. · BofAML US Dynamic Long Short Volatility Strategy Index due to the overall choppy market which created unstable signals · Barclays DHVS+ Strategy Excess Return Index& Barclays DHVS Strategy Excess Return Index as the strategies were short VIX options but were negatively impacted when the VIX moved through the strikes and delta hedges underperformed · S&P 500 DynamVIX Fut ER Index as the strategy is net long on a dollar basis, so essentially the parallel shift down cost the Fund We believe the Fund is performing consistent with its expectations given the environment. Long volatility investing serves as an important source of protection against large negative moves in the markets, but as expected, will experience drawdowns during positive equity market environments. As always, we continue to explore more efficient ways to access long volatility. Ramius Alternative Solutions LLC 3 Important Disclosures: The views in this letter were as of January 2014 and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the Fund’s investment methodology and do not constitute investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report.All current and future holdings are subject to risk and to change. An investment in the Fund is subject to risks, and you could lose money on your investment.Additionally, the Fund utilizes investment strategies that are non-traditional and may be highly volatile.Investors should consider purchasing shares of the Fund only as part of an overall diversified portfolio. In particular, the Fund use of swap agreements, a type of derivative, can be highly volatile, illiquid and difficult to manage.Derivatives involve greater risks than the underlying obligations because in addition to general market risks, they are subject to illiquidity risk, counterparty risk, credit risk, pricing risk and leverage risk. The Fund is also at an increased risk from the commodity sector.Exposure to the commodies markets may subject the Fund to greater volatility than investements in tradtional securities.Prices of commodities and related contracts may fluctuate significantly over shrot periods for a variety of factors, including changes in supply and demand relationships, weather, and numerous geopolitical factors.The Fund is non-diversified meaning it may invest a relatively high percentage of its assets in a limited number of positions making it more vulnerable to changes in the market value of a single position.The Fund is also subject to currency risk as investments in foreign currencies or financial instruments relate to foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar. Index performance is not indicative of Fund performance.It is not possible to invest directly in an index. Past performance is not indicative of future results and investments described herein are highly speculative and involve a high degree of risk. Neither Ramius Alternative Solutions LLC nor any of its affiliates or representatives makes any representation or warranty, express or implied, as to the accuracy or completeness of the information contained herein or any other written or oral communication transmitted or made available to the recipient. 4 Ramius Strategic Volatility Fund FUND PERFORMANCE at December 31, 2013 (Unaudited) This graph compares a hypothetical $1,000,000 investment in the Fund’s Class I shares, made at its inception, with a similar investment in the S&P 500 Mid-Term VIX Futures Index.Results include the reinvestment of all dividends and capital gains. The S&P 500 Mid-Term VIX Futures Index measures the return of a daily rolling long position in the fourth, fifth, sixth and seventh month VIX futures contracts.The index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of December 31, 2013 1 Year Since Inception* (10/01/12) Before deducting maximum sales charge Class A¹ -41.78% -40.48% Class I² -41.75% -40.46% After deducting maximum sales charge Class A¹ -44.97% -43.11% S&P 500 Mid-Term VIX Futures Index -43.80% -45.34% * Annualized Return The performance date quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (877) 6RAMIUS or by visiting www.ramiusmutualfunds.com. Gross and Net Expense Ratios for Class A shares are 2.37% and 2.28% respectively, and for theClass I shares are 2.12% and 2.03% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect until April 30, 2014. ¹ Maximum sales charge for Class A shares is 5.50%. No initial sales charge applied to purchase of $1 million or more, but a contingent deferred sales charge (“CDSC”) of 1.00% will be imposed on certain redemptions of such shares within 18 months of purchase. ² Class I shares do not have any initial or contingent deferred sales charge. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares. Shares redeemed within 60 days of purchase will be charged 2.00% redemption fee. 5 Ramius Strategic Volatility Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of December 31, 2013 Number of Shares Value SHORT-TERM INVESTMENTS – 88.3% Fidelity Institutional Money Market Fund, 0.05%1 $ Principal Amount $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $30,446,358) TOTAL INVESTMENTS – 88.3% (Cost $30,446,358) Other Assets in Excess of Liabilities2 – 11.7% TOTAL NET ASSETS – 100.0% $ 1 The rate is the annualized seven-day yield at period end. 2 Includes appreciation (depreciation) on swap contracts. See accompanying Notes to Financial Statements. 6 Ramius Strategic Volatility Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 SWAP CONTRACTS TOTAL RETURN SWAPS Counterparty Reference Index Notional Amount Pay/Receive Total Return on Reference Index Financing Rate3 Maturity Date Premium Paid (Received) Unrealized Appreciation (Depreciation) Barclays BCCFBKAP Index $ Receive % 10/31/2017 $
